                                                            Case 2:20-cv-00930-GW-SK Document 25 Filed 10/06/20 Page 1 of 2 Page ID #:262

                                                                                                                                            JS-6

                                                            1

                                                            2

                                                            3

                                                            4

                                                            5

                                                            6

                                                            7

                                                            8

                                                            9

                                                           10

                                                           11
                                                                                        UNITED STATES DISTRICT COURT
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           12
                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                           13
AKERMAN LLP




                                                           14

                                                           15   JORGE VERA DIAZ, an individual;                   Case No. CV 20-930-GW-SKx
                                                           16                         Plaintiff,                  ORDER GRANTING PARTIES'
                                                           17                                                     JOINT STIPULATION TO
                                                                      vs.
                                                                                                                  DISMISS ENTIRE ACTION WITH
                                                           18
                                                                                                                  PREJUDICE PURSUANT TO FED.
                                                           19   AMCOR FLEXIBLES, LLC, a Washington                R. CIV. P. RULE 41
                                                           20   Limited Liability Company; and DOES 1
                                                                through 50, inclusive,                            FAC Filed:       December 10, 2019
                                                           21                                                     Complaint Filed: October 18, 2019
                                                                                  Defendant.                      Trial Date:      January 26, 2021
                                                           22
                                                                                                                  District Judge: Hon. George H. Wu
                                                           23                                                     Magistrate Judge: Hon. Steve Kim
                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                           1                    Case No. 2:20-cv-00930-GW-SK
                                                                  [PROPOSED] ORDER GRANTING PARTIES' JOINT STIPULATION TO DISMISS ENTIRE ACTION WITH
                                                                                     PREJUDICE PURSUANT TO FED. R. CIV. P. RULE 41
                                                            Case 2:20-cv-00930-GW-SK Document 25 Filed 10/06/20 Page 2 of 2 Page ID #:263




                                                            1         Based on the stipulation of the parties, IT IS HEREBY ORDERED that plaintiff
                                                            2   Jorge Vera Diaz's entire action as against all parties is hereby dismissed with prejudice,
                                                            3   pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii) and Rule 41(a)(1)(B)
                                                            4   and that each party shall bear its own costs and fees.
                                                            5

                                                            6   IT IS SO ORDERED.
                                                            7

                                                            8
                                                                Dated: October 6, 2020                         ___________________________
                                                                                                               Hon. George H. Wu
                                                            9                                                  U.S. DISTRICT JUDGE
                                                           10

                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300
                LOS ANGELES, CALIFORNIA 90071




                                                           12

                                                           13
AKERMAN LLP




                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                           2                    Case No. 2:20-cv-00930-GW-SK
                                                                  [PROPOSED] ORDER GRANTING PARTIES' JOINT STIPULATION TO DISMISS ENTIRE ACTION WITH
                                                                                     PREJUDICE PURSUANT TO FED. R. CIV. P. RULE 41
